1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     DAVID DIAZ, an individual, on behalf of                1:19-CV-00425-LJO-SKO
      himself and all members of the putative class,
7                                                            MEMORANDUM DECISION AND
                               Plaintiff,                    ORDER GRANTING PLAINTIFF’S
8                                                            MOTION PREFERENCE, GRANTING
                        v.                                   PLAINTIFF’S MOTION TO AMEND,
9                                                            AND DENYING DEFENDANT’S
      SUN-MAID GROWERS OF CALIFORNIA, a                      MOTION TO DISMISS AS MOOT
10    California Corporation; and Does 1 through
      100, inclusive,
11                                                           (ECF Nos. 5, 13, 14, and 15)
                               Defendants.
12

13
                                             I. INTRODUCTION
14
            Defendant Sun-Maid Growers of California, a California corporation, and Does 1 through100,
15
     inclusive (collectively, “Defendant”), removed from California state court a labor law action brought by
16
     David Diaz (“Plaintiff”) on his own behalf and as representative of a putative class. ECF No. 1. The
17
     action presents one claim, under California’s Private Attorney General Act (“PAGA”), which Plaintiff
18
     now requests to amend in order to plead a solely state law cause of action. ECF Nos. 1 at 13-17, 13-1 at
19
     1. Defendant opposes and moves to dismiss the action, alleging improper claim splitting. ECF No. 16.
20
     The Court finds it appropriate to rule on Plaintiff’s and Defendant’s motions without oral argument. See
21
     Local Rule 230(g). For the following reasons, Plaintiff’s motion to amend is GRANTED and
22
     Defendant’s motion to dismiss is DENIED as moot.
23
                                              II. BACKGROUND
24
            The current matter before the Court arises from the second of two actions brought by Plaintiff
25

                                                         1
1    against Defendant. ECF No. 1 at 2. On December 14, 2018, Plaintiff filed his first action in state court,

2    alleging various violations of California’s Labor Code and Business and Professions Code by

3    Defendant. Id. Defendant removed that case from state court, which is currently Case No. 1:19-cv-

4    00149-LJO-SKO in this District Court. Id. Plaintiff filed a motion to remand, which the Court denied.

5    ECF No. 13-1 at 2. The Court’s denial was based on its finding that one cause of action in Plaintiff’s

6    first complaint is preempted under § 301 of the Labor Management Relations Act (“§ 301,” “LMRA”),

7    29 U.S.C. § 185. Id.

8            While Plaintiff’s motion to remand was pending, Plaintiff filed the instant action—his second—

9    in state court, alleging a single claim under California’s PAGA. ECF No. 1 at 2. Defendant removed the

10 case from state court and filed a motion to dismiss on April 10, 2019. ECF Nos. 1 at 2, and 5.

11 Defendant’s removal in the instant action was predicated on § 301 preemption, and Defendant’s current

12 motion to dismiss argues that Plaintiff’s second action violates the doctrine against claim splitting. ECF

13 Nos. 1 at 2, 5-1. Plaintiff filed his opposition to dismissal on April 24, 2019, and Defendant filed a reply

14 on May 1, 2019. ECF Nos. 10, 11.

15           On May 6, 2019, Plaintiff filed a motion requesting leave to amend, as he was beyond the date

16 for amendment as a matter of course, according to his calculation. ECF No. 13-1. Plaintiff filed

17 simultaneously a notice of motion preference, asking this Court to decide his motion to amend before

18 deciding Defendant’s earlier-filed motion to dismiss. ECF Nos. 14, 15. Plaintiff seeks to amend his sole
                                                                         1



19 cause of action to plead an exclusively state-law cause of action, based on the Court’s decision denying

20 remand in his first action. ECF No. 13-1 at 2. Defendant opposes both amendment of the complaint and

21 Plaintiff’s motion preference. ECF Nos. 16, 17. The Court now examines the pending motions to

22 dismiss and amend, as well as the motion preference request. ECF Nos. 5, 13, 14, 15.

23

24
     1
       Two docket entries appear for the same request, both entered on May 8, 2019. The first, ECF No. 13, is docketed as
25   “Motion Plaintiff’s Request for Motion Preference.” The second, ECF No. 14, is docketed as “Request for Plaintiff’s Request
     for Motion Preference.”
                                                                  2
1                                            III. LEGAL STANDARD

2           Under Federal Rule of Civil Procedure 15, a plaintiff may amend a complaint once as a matter of

3    course within certain time constraints; after the prescribed time has lapsed, a plaintiff “may amend its

4    pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15. The

5    rule, however, directs that courts “should freely give leave [to amend] when justice so requires.” Id. The

6    Ninth Circuit has stated that the policy is “to be applied with extreme liberality.” Eminence Capital, LLC

7    v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal quotations and citation omitted).

8           In considering whether to permit amendment under the court’s discretion, a court evaluates the

9    matter with the following as a guide:

10                  If the underlying facts or circumstances relied upon by a plaintiff may be a
                    proper subject of relief, he ought to be afforded an opportunity to test his
11                  claim on the merits. In the absence of any apparent or declared reason—
                    such as undue delay, bad faith or dilatory motive on the part of the
12                  movant, repeated failure to cure deficiencies by amendments previously
                    allowed, undue prejudice to the opposing party by virtue of allowance of
13                  the amendment, futility of amendment etc.—the leave sought should, as
                    the rules require, be ‘freely given.’ Of course, the grant or denial of an
14                  opportunity to amend is within the discretion of the District Court, but
                    outright refusal to grant the leave without any justifying reason appearing
15                  for the denial is not an exercise of discretion; it is merely abuse of that
                    discretion and inconsistent with the spirit of the Federal Rules.
16
     In re Tracht Gut, LLC, 836 F.3d 1146, 1151-52 (9th Cir. 2016) (quoting Foman v. Davis, 371 U.S. 178
17
     (1962)). In determining the propriety of a motion to amend under these factors, generally “all
18
     inferences” are made “in favor of granting the motion.” Griggs v. Pace American Group, Inc., 170 F.3d
19
     877, 880 (9th Cir. 1999).
20
                                                 IV. DISCUSSION
21
            Plaintiff opposes Defendant’s attempt to have this action dismissed for impermissible claim
22
     splitting, and he requests that his motion to amend his complaint be decided prior to Defendant’s
23
     motion. ECF Nos. 10, 14, 15. Defendant counters that “logic and fairness dictate” that its earlier-filed
24
     motion be decided first. ECF No. 17 at 3.
25

                                                          3
1             The Court decides Plaintiff’s motion to amend before Defendant’s motion to dismiss. Among

2    other reasons, including judicial efficiency, the motion to amend raises jurisdictional issues that must be

3    decided before any other issues are addressed. See, e.g., Ohan v. AmeriFirst Fin., Inc., No.

4    CV148380MWFAGRX, 2015 WL 13757759, at *2 (C.D. Cal. Jan. 20, 2015). Amendment of the type

5    requested by Plaintiff does not divest this Court of jurisdiction; however, it raises a question whether

6    this Court has “a powerful reason to choose not to continue to exercise jurisdiction.” Carnegie–Mellon

7    Univ. v. Cohill, 484 U.S. 343, 349-352 (1988).

8             For the following reasons, the Court grants Plaintiff leave to amend his complaint and denies

9    Defendant’s motion to dismiss as moot.

10 A.         The Motions to Dismiss and Amend

11            Plaintiff’s request to have his motion to amend decided before Defendant’s motion to dismiss

12 requires the Court to examine the factors informing a court’s discretionary grant of leave to amend, as

13 outlined in section III above, which encompasses the allegation of impermissible claim splitting.

14            The Ninth Circuit summarizes the factors a court is to consider when weighing a request as: 1)

15 bad faith; 2) undue delay; 3) prejudice to the opposing party; and 4) futility (collectively, “Foman

16 factors”). In re Tracht Gut, LLC, 836 F.3d at 1152. The Court will examine each factor within the policy

17 context already explained, under which courts are to apply “with extreme liberality” the portion of Fed.

18 R. Civ. P. 15 permitting leave to amend outside the initial amendment window “when justice so

19 requires.” Eminence Capital, LLC, 316 F.3d at 1051.

20            1.       Futility

21            The Court dispenses with the futility factor immediately. Amendment of Plaintiff’s second action

22 removes a potentially preempted federal claim2 and leaves Plaintiff with a cause of action, grounded in

23

24

25
     2
       The Court has not been asked to decide whether Plaintiff’s cause of action in this action, as pled, is preempted under the
     reasoning of the Court’s decision in Plaintiff’s first action.
                                                                    4
1    state law, upon which relief may be granted. Defendant concedes as much. ECF No. 16. Accordingly,

2    amendment of the complaint is not futile.

3           2.      Bad Faith and Undue Delay

4           Under the circumstances of this action, the Court’s analysis of bad faith and undue delay are

5    interconnected. Plaintiff’s instant action was filed in state court on February 22, 2019, while Plaintiff’s

6    motion to remand his first action still was pending before this Court. Plaintiff had a good-faith basis to

7    believe that his first action would be remanded to state court, where he filed his second action: this

8    Court, and other district courts, had ruled in favor of Plaintiff’s position in prior cases, holding that

9    overtime claims based on certain California laws were not preempted under § 301 of the LMRA, even

10 when a qualifying collective bargaining agreement existed. See Diaz v. Sun-Maid Growers of California,

11 No. 1:19-CV-00149-LJO-SKO, 2019 WL 1785660 (E.D. Cal. Apr. 23, 2019). After Plaintiff filed his

12 first action, and shortly before he filed his second, the Ninth Circuit decided the case of Curtis v. Irwin

13 Industries, Inc., 913 F.3d 1146 (9th Cir. 2019). Curtis was the basis for the Court’s decision finding

14 § 301 preemption in Plaintiff’s first action and denying Plaintiff’s request to remand. Diaz, No. 1:19-

15 CV-00149-LJO-SKO, 2019 WL 1785660, at *7.

16          The timeline of events is important to the analysis here. The Court’s decision finding preemption

17 in Plaintiff’s first action was issued on April 24, 2019—well after Plaintiff had filed his second action in

18 state court. Diaz, No. 1:19-CV-00149-LJO-SKO, 2019 WL 1785660. Plaintiff’s subsequent requests for

19 leave to amend both this action and his first were filed on May 6, 2019, promptly after the Court issued

20 its decision in the first case. ECF No. 13-1 at 4. The Court does not see any undue delay in Plaintiff’s

21 request to amend under the circumstances presented here, which is further reinforced by the Ninth

22 Circuit’s pronouncement that leave to amend may be granted “where the controlling precedents change

23 midway through the litigation.” Sonoma Cty. Ass’n of Retired Employees v. Sonoma Cty., 708 F.3d

24 1109, 1117-18 (9th Cir. 2013).

25

                                                            5
1           Bad faith has been construed by the Ninth Circuit as a plaintiff “merely [ ] seeking to prolong the

2    litigation by adding new but baseless legal theories.” Griggs v. Pace American Group, Inc., 170 F.3d

3    877 (9th Cir. 1999). Such dilatory tactics are not evinced by Plaintiff’s second complaint, and in fact,

4    Defendant does not contend that Plaintiff’s PAGA claim constitutes a baseless legal theory intended to

5    prolong litigation. ECF No. 16. Instead, Defendant argues that the claim violates the doctrine against

6    claim splitting. Id. That allegation, however, is markedly different from an allegation of bad faith.

7           Defendant also claims that Plaintiff’s request to “excise the portions of his complaint that relate

8    to the preempted overtime allegations” amounts to improper forum shopping. ECF No. 16 at 4. The

9    Court disagrees. A plaintiff is generally considered the master of his or her complaint and may freely

10 choose to plead state law causes of action only, even where viable claims under federal law may exist.

11 Caterpillar Inc. v. Williams, 482 U.S. 386, 398-99 (1987). A plaintiff may not, however, “avoid federal

12 jurisdiction by omitting from the complaint allegations of federal law that are essential to the

13 establishment of the claim,” Paige v. Henry J. Kaiser Co., 826 F2d 857, 860 (9th Cir. 1987), or attempt

14 to cloak a federal claim in “state law garb” in order to evade appropriate review. Alaska Airlines v.

15 Schurke, 898 F.3d 904, 951 (9th Cir. 2018).

16          As explained already, the district courts have been split in answering the question of preemption

17 as it relates to overtime claims brought under California law when a qualifying CBA exists. Diaz, No.

18 1:19-CV-00149-LJO-SKO, 2019 WL 1785660, at *4-5. By excising the portion of his claim that may be

19 preempted by federal law, Plaintiff acts as master of his complaint. The danger of Plaintiff evading

20 federal review through a pleading that masks the nature of his claim is avoided through Plaintiff’s

21 proposed amendments. Moreover, Plaintiff could not have anticipated the Ninth Circuit’s decision in

22 Curtis or how that decision would affect this Court’s review of his motion to remand. For these reasons,

23 the Court finds no undue delay in Plaintiff’s request to amend, which is his first request to amend, and

24 similarly finds no bad faith in the request.

25

                                                          6
1           3.      Prejudice

2           The Court next considers the fourth factor informing the determination of permissive leave to

3    amend: prejudice to the opposing party. “As [the Ninth Circuit] and others have held, it is the

4    consideration of prejudice to the opposing party that carries the greatest weight” in a court’s analysis to

5    grant leave to amend. Eminence Capital, LLC, 316 F.3d at 1052. “Absent prejudice, or a strong showing

6    of any of the remaining Foman factors, there exists a presumption under Rule 15(a) in favor of granting

7    leave to amend.” Id. (emphasis original).

8           Prejudice to the opposing party may be found where, for example, the amendment would require

9    additional discovery after the close of discovery or relitigation of issues previously decided. Jackson v.

10 Bank of Hawaii, 902 F.2d 1385, 1387-88 (9th Cir. 1990); see also Ryan v. Editions Ltd. West, Inc., 786

11 F.3d 754, 767 (9th Cir. 2015). Prejudice is not found where the opposing party “should be ‘fully

12 prepared to litigate the substantive issues’ of the claim, given that both the theory and the operative facts

13 of the claim remain the same.” Sonoma Cty. Ass’n of Retired Employees, 708 F.3d at 1118.

14          Defendant does not contend that it will be prejudiced by Plaintiff’s amendment, and the Court

15 sees no danger of prejudice as it is defined in case law. The excision of part of a claim will not require

16 Defendant to provide additional discovery or to relitigate issues settled previously, and both the theory

17 and operative facts of the claim remain the same. Accordingly, the Court finds no prejudice to

18 Defendant arising from Plaintiff’s request to amend his complaint.

19 B.       Defendant’s Reliance on Barnes v. District of Columbia

20          The Court briefly examines the single case cited by Defendant in support of its contention that

21 the motion to dismiss should be decided first because it was filed first in time. In that case, Barnes v.

22 District of Columbia, 42 F. Supp. 3d 111, 113 (D.D.C. 2014), the defendant filed a motion to dismiss

23 certain claims by plaintiff, which was never opposed. Some fifty-one days after the filing of the motion

24 to dismiss, the plaintiff filed a motion requesting leave to amend its complaint to remove all federal

25 causes of action and to remand the remaining claims. Barnes, 42 F. Supp. 3d at 113. Because the

                                                          7
1    plaintiff never opposed the motion to dismiss, the court deemed it conceded under local rules. Id. at 116-

2    17. The court dismissed with prejudice certain claims—the ones giving rise to federal jurisdiction—but

3    also granted the plaintiff’s motion to amend, remanding the case to the local court of the District of

4    Columbia. Id. at 121.

5           First, Barnes is a case originating in the District Court for the District of Columbia, rather than a

6    sister court within the Eastern District of California or even within the Ninth Circuit. Second, and

7    perhaps more importantly, Barnes is distinguishable based on its significantly different procedural

8    posture. Unlike the plaintiff in Barnes, Plaintiff here timely opposed Defendant’s motion to dismiss and

9    in that regard conceded nothing. The court in Barnes made clear that its decision to rule on the motion to

10 dismiss before the motion to amend weighted heavily the plaintiff’s failure to timely respond to the

11 motion to dismiss. 42 F. Supp. 3d at 116-20.

12          As underscored already, courts are to apply liberally the policy permitting amendments where

13 justice so requires, and inferences generally are to be made in favor of amending. Accordingly, and in

14 light of the minimal relevancy of Barnes to the instant matter, the Court is not persuaded that, as

15 Defendant asserts, deciding Defendant’s motion to dismiss before Plaintiff’s motion to amend is dictated

16 by “logic and fairness.” ECF No. 17 at 3.

17 C.       Defendant’s Allegation of Claim Splitting

18          Defendant centers much of its argument for its motion to dismiss on the allegation that Plaintiff

19 has improperly split claims between his first and second action. ECF No. 5-1. The general prohibition on

20 claim splitting stems from the doctrine of res judicata. Trujillo v. City of Ontario, 269 Fed. Appx. 683,

21 684 (9th Cir. 2008). In California, “res judicata precludes parties or their privies from relitigating

22 a cause of action that has been finally determined by a court of competent jurisdiction.” Rice v. Crow, 81

23 Cal. App. 4th 725, 734 (2000) (internal quotations and citation omitted). If the court, causes of action,

24 relief sought, and parties are the same, a suit is duplicative and therefore constitutes impermissible claim

25

                                                          8
1    splitting. Adams v. Cal. Dep't of Health Servs., 487 F.3d 684, 688–89 (9th Cir. 2007), overruled on other

2    grounds by Taylor v. Sturgell, 553 U.S. 880 (2008).

3           It is not clear, however, that Defendant has adequately argued that Plaintiff engaged in improper

4    claim splitting and that the claim splitting constitutes such an egregious offense that dismissal of this

5    action is warranted, given the procedural history and legal circumstances outlined above. See, e.g., Noel

6    v. Hall, 341 F.3d 1148, 1159 (9th Cir. 2003) (recognizing that “overlapping or even identical federal and

7    state court litigation may proceed simultaneously, limited only by doctrines of abstention and comity”).

8    The Supreme Court of California and the Ninth Circuit have recognized that PAGA claims are not

9    subject to waiver or the Federal Arbitration Act, respectively, even when an individual’s claims are

10 arbitrable. See Iskanian v. CLS Transp. Los Angeles, LLC, 59 Cal. 4th 348 (2014); Sakkab v. Luxottica

11 Retail North American, Inc., 803 F.3d 425 (9th Cir. 2015). This raises at least some question as to

12 whether PAGA claims truly overlap individual employee claims in the context presented here.

13          In addition, the case law relied upon by Defendant is unpersuasive. For instance, Defendant cites

14 Adams in support of its claim splitting argument, ECF Nos. 5-1 at 4 and 16 at 6, but that case involves a

15 plaintiff who filed a second action in the same court when her motion to amend her first action was

16 denied based upon a missed deadline established in a scheduling order. 487 F.3d at 687-88.

17          Notwithstanding the above brief discussion, the Court need not decide the issue of the alleged

18 impermissible claim splitting. The Court has found that granting Plaintiff leave to amend his complaint

19 is appropriate, and with that leave, Plaintiff indicates the potential federal claim is removed. If the Court

20 declines to exercise jurisdiction over an action with no remaining federal claims, it is appropriate to

21 leave the question of claim splitting to be resolved in the state forum.

22 D.       Jurisdiction after Amendment

23          Plaintiff contends that remand of this action is compelled by the prospect of an amended

24 complaint that lacks a federal claim. ECF No. 13-1 at 5. Plaintiff argues that this Court “would lack

25

                                                           9
1    supplemental jurisdiction should [Plaintiff’s] overtime claim be amended to not include individuals

2    covered by a collective bargaining agreement.” ECF No. 13-1 at 6. Plaintiff is mistaken.

3           “Jurisdiction must be analyzed on the basis of the pleadings filed at the time of removal without

4    reference to subsequent amendments.” Sparta Surgical Corp. v. Nat'l Ass'n of Sec. Dealers, Inc., 159

5    F.3d 1209, 1213 (9th Cir. 1998), abrogated by Merrill Lynch, Pierce, Fenner & Smith Inc. v. Manning,

6    136 S. Ct. 1562 (2016). “Because of this rule, a plaintiff may not compel remand by amending a

7    complaint to eliminate the federal question upon which removal was based.” Id. Instead, courts are

8    guided by the principle that “in the usual case in which all federal-law claims are eliminated before trial,

9    the balance of factors . . . will point toward declining to exercise jurisdiction over the remaining state-

10 law claims.” Carnegie–Mellon Univ, 484 U.S. at 350 n.7. The factors a court considers are judicial

11 economy, convenience, fairness, and comity. Id.

12          Here, the Court declines to exercise jurisdiction over an action with no remaining federal claims.

13 Acri v. Varian Assocs., Inc., 114 F.3d 999 (9th Cir. 1997). This action does not present an unusual case.

14 Carnegie–Mellon Univ, 484 U.S. at 350 n.7. The Court has found that granting Plaintiff leave to amend

15 his complaint is appropriate, and with that leave, Plaintiff indicates the federal claim is removed. The

16 balance of factors supports the Court’s decision.

17 E.       Conclusion

18          The balance of Foman factors weigh heavily in favor of allowing Plaintiff to amend his

19 complaint. Defendant has failed to demonstrate a compelling reason to decide its motion to dismiss prior

20 to Plaintiff’s motion to amend, and this conclusion takes into consideration Defendant’s argument that

21 Plaintiff has impermissibly split claims. The Court finds that it would be “contrary to the spirit of the

22 Federal Rules of Civil Procedure,” which favors “decisions on the merits,” rather than decisions on

23 “mere technicalities,” if this Court were to decide Defendant’s motion to dismiss before Plaintiff’s

24 motion to amend. Foman, 371 U.S. at 181.

25

                                                          10
1                                                    V. ORDER

2           For the reasons stated above, Plaintiff’s motion preference is accepted, ECF Nos. 14 and 15, and

3    his Motion for Leave to Amend, ECF No.13, is GRANTED. Defendant’s Motion to Dismiss is DENIED

4    as MOOT. ECF No. 5.

5           Within five days of electronic service of this order, Plaintiff shall file a clean (i.e., not redlined),

6    signed copy of the lodged complaint, ECF No 13-2, Ex. A, together with a proposed Order for Remand.

7

8    IT IS SO ORDERED.

9       Dated:     August 1, 2019                             /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                           11
